Name: Council Decision 2012/206/CFSP of 23Ã April 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: technology and technical regulations;  international security;  miscellaneous industries;  Asia and Oceania;  international affairs;  international trade
 Date Published: 2012-04-24

 24.4.2012 EN Official Journal of the European Union L 110/36 COUNCIL DECISION 2012/206/CFSP of 23 April 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP (1). (2) In view of the gravity of the situation in Syria, the Council considers it necessary to impose additional restrictive measures against the Syrian regime. (3) In this context, the sale, supply, transfer or export of further goods and technology which might be used for internal repression should be prohibited or subject to an authorisation. (4) In addition, the sale, supply, transfer or export of luxury goods to Syria should be prohibited. (5) Decision 2011/782/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/782/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: "Article 1 1. The sale, supply, transfer or export of arms and related matÃ ©riel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. 2. The sale, supply, transfer or export of certain other equipment, goods and technology which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression, to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 3. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraphs 1 and 2 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Syria; (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraphs 1 and 2, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria."; (2) the following Article is inserted: "Article 1a 1. The sale, supply, transfer or export of certain equipment, goods or technology other than those referred to in Article 1(2) which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression, to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be subject to authorisation on a case-by-case basis by the competent authorities of the exporting Member State. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. The provision of: (a) technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Syria; (b) financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria. shall also be subject to an authorisation of the competent authority of the exporting Member State."; (3) the following Article is inserted: "Article 8b The sale, supply, transfer or export of luxury goods to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article.". Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 23 April 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56.